Owen McGivern, J.
Defendant Birrell’s motion to dismiss the first'cause of action for insufficiency is granted as to plaintiffs Amdur and Feirstein, for the reasons stated in the decision on the companion motion of six defendants published simultaneously herewith (13 Misc 2d 898). The motion is in all other respects denied. The sufficiency of the first cause of action as against the moving defendant is established by General Rubber Co. v. Benedict (215 N. Y. 18 [1915]) and Hopps v. Claude Neon, Inc. (281 App. Div. 90, 91 [1st Dept., 1952]). Plaintiffs may serve, within 20 days after service of this order and notice of entry thereof, an amended consolidated complaint stating the precise dates when plaintiffs Amdur and Feirstein became stockholders.